     Case 1:19-cr-00307 Document 90 Filed 06/08/20 Page 1 of 4 PageID #: 282




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 1:19-00307-04

SEZAR HAMILTON


                       MEMORANDUM OPINION AND ORDER


           In Bluefield, on June 8, 2020, came the defendant Sezar

Hamilton, in person and by counsel, William S. Winfrey, II,

Esquire, and came the United States by Timothy D. Boggess,

Assistant United States Attorney, for the purpose of considering

the defendant’s plea of guilty to Count One of the indictment,

charging him with conspiracy to distribute a quantity of

cocaine, oxycodone, oxymorphone and hydromorphone, in violation

of Title 21, United States Code, Section 846.            Heather Edwards,

United States Probation Officer Assistant, appeared on behalf of

the United States Probation Department.

           The court inquired of the defendant, addressing him

personally and by counsel, to determine the competency of the

defendant to proceed.        The court found the defendant competent.

           The Assistant United States Attorney then offered for

the court’s consideration and summarized the entirety of a

written plea agreement signed by both the defendant and his
   Case 1:19-cr-00307 Document 90 Filed 06/08/20 Page 2 of 4 PageID #: 283



counsel, which signatures the defendant and his counsel

acknowledged in court.

         The court informed the defendant of the maximum

penalties to which he will be exposed by virtue of his plea of

guilty and defendant acknowledged his understanding of the same.

        The court next inquired as to the defendant’s plea and

the defendant responded that he intended to plead guilty.             The

court explained the range of penalties to which the defendant

would be exposed by virtue of his guilty plea.          The court also

explained the statute under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.           The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which he

was pleading guilty.     The defendant admitted that the factual

basis as stated was substantially true.

        The court inquired of the defendant personally as to

whether any threats or promises had been made to him to induce

him to plead, whether any predictions were made regarding the

sentence he might receive, and whether he had any second thoughts

about entering a plea of guilty, to which questions the defendant

responded in the negative.



                                     2
   Case 1:19-cr-00307 Document 90 Filed 06/08/20 Page 3 of 4 PageID #: 284



          Based upon the defendant’s plea of guilty, as well as his

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.           The court

further found that the defendant tendered his plea of guilty

voluntarily and with a full understanding and awareness of the

constitutional and other rights which he gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against him if the case went to trial.           The court

further found that the defendant had an appreciation of the

consequences of his plea and accepted the defendant’s plea of

guilty.

          Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred acceptance of the plea agreement and an adjudication of

guilt pending receipt of the presentence investigation report.

Accordingly, the court adjudges and the defendant now stands

provisionally guilty of Count One of the indictment.

          The court scheduled the disposition of this matter for

September 14, 2020, at 11:30 a.m., in Bluefield.          The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless
                                     3
   Case 1:19-cr-00307 Document 90 Filed 06/08/20 Page 4 of 4 PageID #: 285



otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

        Sentencing Memoranda are NOT required.              If a party wishes

to file a sentencing memorandum, that memorandum must be filed no

later than TWO business days prior to the sentencing hearing.

        The defendant was remanded to the custody of the United

States Marshal.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 8th day of June, 2020.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     4
